By the Court.
This guardianship continued from February 19,1813, to March 26,1817, four years and one month, and near half a month. The ward was thirteen or fourteen when the guardianship commenced. She went to school fifteen months. When not at school she worked in the family, but sometimes was idle; she ought to have been made to work reasonably.
The whole amount of charges is - - - $164.41
Charges for taxes, debts, etc. not including board and schooling ----- 30.71
133.70
Allow to pay for board, clothes and fifteen months’ schooling -------- 66.85
The charges for taxes etc. ------ 30.71
Excess of charge - -- -- -- -- 66.85
164.41
The ward’s rent from her land was annually $19.05 or thereabout. She had personal estate $85.34%. When not in school her services were worth her board and clothing. The $66.85 to be charged to guardian as improperly allowed.